DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: The closing bracket at the end of the claim should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "the ferrite powder" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if these claims depend on claim 3 instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ALLENOU B EP3287237 A1 in a view of Ohnishi US Pub. No. 2010/0197205 A1.

Regarding claim 1, ALLENOU B discloses 
An electromechanical tool (See Fig. 11) comprising: a casing (See Fig. 11, item 10), a shaft (Item 12) driving a tip in rotation (Fig. 11 shows the shaft 12 having a tip); and a rotary transformer (Resolver), said shaft integrating an electronic circuit (Torque sensor) configured to measure a physical parameter (Torque) of the shaft, said rotary transformer comprising a stator (Item 112) fixedly attached to the casing and a rotor (Item 111) affixed to the rotating shaft.

    PNG
    media_image1.png
    244
    987
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    628
    995
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    1485
    media_image3.png
    Greyscale



ALLENOU B does not teach but Ohnishi discloses the stator integrating a first coil (See Fig. 9, item 68a) and a first support (Item 67a) of said first coil, the rotor integrating a 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ferrite material in the first and the second supports as taught by Ohnishi in ALLENOU B teachings because it provides high resistance to high current and it also provides low eddy current losses over many frequencies.

Regarding claim 2, ALLENOU B discloses 
 wherein the physical parameter measured is a torque or a force. (See claim 1 rejection for detail)

Regarding claim 11, ALLENOU B discloses 
, wherein the tool is selected from the group consisting of a screwdriver, a drill or a torque-measuring device.

    PNG
    media_image4.png
    73
    1495
    media_image4.png
    Greyscale


Claims 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ALLENOU B EP3287237 A1 in a view of Ohnishi US Pub. No. 2010/0197205 A1 and further in a view of Erwin Peng “Ferrite-based…….free-forming.

Regarding claim 3, ALLENOU B and Ohnishi does not teach but Erwin Peng teaches wherein the plasto-ferrite material is constituted by different metals reduced to powder having metal grains and a plastic matrix binding the metal grains.

    PNG
    media_image5.png
    609
    1503
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    714
    1491
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the plasto-ferrite material constituted by different metals reduced to powder having metal grains and a plastic matrix binding the 
 
    PNG
    media_image7.png
    439
    1470
    media_image7.png
    Greyscale


Regarding claim 4, ALLENOU B, Ohnishi, and Erin Peng discloses, wherein the matrix is chosen from the list of the following materials: polyamide, polyacetal. phenylene polysulfide. (See Erin Peng’s teachings below)

    PNG
    media_image8.png
    462
    1501
    media_image8.png
    Greyscale


Regarding claim 5, ALLENOU B, Ohnishi, and Erin Peng discloses wherein a concentration in ferrite ranges from 80% to 95% (93%) of the total mass of the plasto-ferrite material.

    PNG
    media_image9.png
    467
    975
    media_image9.png
    Greyscale

Regarding claim 7, ALLENOU B and Ohnishi does not teach but Erwin Peng teaches wherein the ferrite powder (BaCO3) is amagnetic.

    PNG
    media_image10.png
    300
    975
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the amagnetic ferrite powder  as taught by Erwin Peng in ALLENOU B teachings to improve porosity and density.

    PNG
    media_image11.png
    291
    975
    media_image11.png
    Greyscale


Regarding claim 8, ALLENOU B and Ohnishi does not teach but Erwin Peng teaches wherein the ferrite powder is chosen from a list of powders comprising: an alloy of iron, nickel, zinc, aluminium and silicon; and an alloy of iron and sodium) objection due to bracket.

    PNG
    media_image10.png
    300
    975
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the list of powders as taught by Erwin Peng in ALLENOU B teachings to improve porosity and density.

    PNG
    media_image11.png
    291
    975
    media_image11.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ALLENOU B EP3287237 A1 in a view of Ohnishi US Pub. No. 2010/0197205 A1 and further in a view of CAO Y CN207910558 U.

Regarding claim 6, ALLENOU B and Ohnishi does not teach but CAO Y teaches wherein a diameter of wires surrounding said first and second coils ranges from 0.25 to 0.35 millimeters.

    PNG
    media_image12.png
    210
    1487
    media_image12.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a diameter of wires surrounding said first and second coils to 0.3 mm as taught by CAO Y in ALLENOU B teachings to increase the resistance which increases the efficiency.

    PNG
    media_image13.png
    224
    1475
    media_image13.png
    Greyscale



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ALLENOU B EP3287237 A1 in a view of Ohnishi US Pub. No. 2010/0197205 A1 and further in a view of Kobayashi et al. US Patent No. 6,468,441 B1.

Regarding claim 9, ALLENOU B and Ohnishi does not teach but Kobayashi teaches, wherein a magnetic permeability of the plasto-ferrite ranges from 5 to 30. (See column 6, lines 18-26. Table 1 clearly shows a permeability value of 30 for Fe2O3)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic permeability of the plasto-ferrite of value 30 as taught by Kobayashi in ALLENOU B teachings to obtain excellent magnetic property. (See Kobayashi’s column 2, lines 64-67)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ALLENOU B EP3287237 A1 in a view of Ohnishi US Pub. No. 2010/0197205 A1 and further in a view of PANG M CN107026550A.
Regarding claim 10, ALLENOU B and Ohnishi does not teach but PANG M teaches, wherein a ratio (Nc/Nt) of a number of turns of the first coil of the stator to a number of turns of the second coil of the rotor ranges from 0.2 to 0.5.

    PNG
    media_image14.png
    419
    1501
    media_image14.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the ratio of the turns as taught by PANG M in ALLENOU B teachings to increase the electromagnetic torque of the motor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bulatow et al., US Pub. No. 2020/0195104 A1 discloses a rotary transformer with a primary side and a secondary side winding. Bulatow also discloses a rotor 17 turns a shaft 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846